AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement entered into by and between Endeavour International
Corporation (the “Company”) and William L. Transier (“Employee”) as of
February 26, 2004 is hereby amended as follows:

1. In Section 3, entitled “Term of Employment,” the Term of the Employment
Agreement as defined therein is extended and will end on December 31, 2009.

2. In Section 4, entitled “Employee’s Duties,” Employee’s title shall be changed
and Employee will serve as Chairman, President, and Chief Executive Officer.

3. In Section 5(b), entitled “Base Compensation,” Employee’s Base Compensation
as defined therein will be increased to $800,000 per annum, effective as of
September 9, 2006.

4. A new Section 5(c), entitled “International Assignment”, shall be added to
Section 5, entitled “Compensation,” which will read as follows:

“(c) International Assignment. For such period as shall be requested by the
Company, Employee will be based in the Company’s United Kingdom office. Employee
will receive additional compensation while assigned to the United Kingdom, as
provided in the Company’s International Assignment Policy for Employees and as
shall otherwise be determined by the Compensation Committee of the Board of
Directors of the Company. No acceleration of the vesting of Employee’s existing
stock options or restricted stock shall occur as a result of Employee’s new
title or Employee’s assignment to the United Kingdom.”

5. All other provisions of the Employment Agreement shall remain in full force
and effect.

1

IN WITNESS WHEREOF, the Parties have entered into this Amendment to Employment
Agreement as of October 9, 2006.

ENDEAVOUR INTERNATIONAL CORPORATION

By: /s/ H. Don Teague

EMPLOYEE:

/s/ William L. Transier

William L. Transier

Houston 2999024v.1

2